Citation Nr: 0108492	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from May 1980 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that determination, the RO denied the appellant's 
application to reopen a previously denied claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
appellant disagreed and this appeal ensued.  

In her April 2000 substantive appeal, the appellant requested 
a hearing before a hearing officer at the RO.  By letter 
dated April 5, 2000, the RO informed the appellant of the 
date, time, and place of her scheduled hearing.  On that 
date, she did not report for the hearing.  


FINDINGS OF FACT

1.  By letter dated June 18, 1996, the RO informed the 
appellant of the June 1996 rating decision concerning her 
claim of service connection for PTSD; she did not appeal.  

2.  Evidence submitted subsequent to June 1996 is not 
duplicative or cumulative of the evidence previously of 
record and must be considered to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since June 1996 is new and material; the 
appellant's claim of service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1991 rating decision, the RO denied the 
appellant's claim seeking service connection for PTSD.  It 
informed her of that determination by letter dated May 6, 
1991, which included a description of her appellate rights 
and informed her that she could appeal the determination by 
filing a timely notice of disagreement.  See 38 C.F.R. 
§ 20.200 (appeal consists of timely notice of disagreement 
and, after VA furnishes a statement of the case, a timely 
substantive appeal).  To initiate an appeal from the April 
1991 decision, the appellant had to file the notice of 
disagreement within one year from the date of the letter.  
38 C.F.R. § 20.302(a).  Because she did not file a notice of 
disagreement prior to May 6, 1992, that decision became 
final.  38 C.F.R. §§ 3.104(a), 20.302(a).  

The appellant sought to reopen her claim, but the RO in a 
June 1996 rating decision denied her application.  It 
informed her of the determination by letter dated June 18, 
1996, again with a description of her appellate rights.  To 
initiate an appeal from the June 1996 decision, she had to 
file the notice of disagreement within one year from the date 
of the letter.  38 C.F.R. § 20.302(a).  Because she did not 
file a notice of disagreement prior to June 18, 1997, that 
decision became final.  38 C.F.R. §§ 3.104(a), 20.302(a).  

The appellant here again seeks to reopen her claim.  A final 
RO decision may not normally be addressed again, unless the 
appellant submits new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  It is a jurisdictional test - if such 
evidence is not submitted, then the claim cannot be reopened.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 
(2000).  Therefore, the former three-step analysis now 
requires just two: a determination of whether the claim 
should be reopened and, if so, an adjudication on the merits 
after compliance with the duty to assist.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  The prior 
evidence of record is vitally important in determining 
whether evidence is new for purposes of deciding whether to 
reopen a claim.  Id. at 284.  

As noted above, the evidence at the time of the June 1996 
decision, the last final decision concerning a claim of 
service connection for PTSD, consisted of the service medical 
records, which were entirely silent as to any psychiatric 
symptoms except a notation of adult situation stress in 
October 1980.  The record also included service personnel 
records showing the appellant was in Germany from December 
1980 to May 1983 and VA clinical records in 1988 and 1989 
indicating current diagnoses of anxiety, active psychotic 
state, and possible schizophrenia.  These VA clinical records 
also noted her various claimed stressors, including being 
raped by six Germans in 1982, the 1986 death of her only 
child in a motor vehicle accident, and being raped in 1988 on 
the way to a store near her brother's home.  Also of record 
was a private September 1983 medical record, indicating that 
the appellant complained of being beaten by her roommate as 
evidenced by contusions.  

When the RO denied the claim in April 1991, and later when it 
declined to reopen the claim in June 1996, it determined that 
the appellant's claimed stressors were not verifiable.  In 
addition, though, the record before the RO when those 
decisions were rendered did not include any diagnosis of 
PTSD.  The additional evidence received into the record since 
June 1996 included various VA clinical and hospital records 
from 1995 to 1999 diagnosing the appellant with PTSD.  Most 
significantly, the VA hospital reports in February to March 
1997 diagnosed PTSD, as did the May 1999 VA examination.  
This new evidence need be probative only as to the basis for 
the last disallowance.  Evans, 9 Vet. App. at 284.  Moreover, 
in this jurisdictional analysis, the Board cannot judge the 
weight or competency of this additional evidence, which must 
be presumed truthful.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Thus, the additional evidence in this case 
suggests a current diagnosis of PTSD that was not before the 
RO at the time of the earlier determinations.  It thereby 
provides a more complete picture of circumstances surrounding 
the origin of the claimed disability and is so significant 
that it must be considered in order to decide the claim.  In 
light of the foregoing, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim.  



ORDER

New and material evidence having been submitted to reopen the 
previously denied claim of service connection for PTSD, the 
application to reopen is granted.  


REMAND

The appellant in March 1995 appointed AMVETS as her 
accredited representative.  In an April 2000 statement, 
though, the local office of that organization indicated it 
was canceling its power of attorney and would no longer 
represent the appellant.  Nonetheless, the national office of 
that organization filed an October 2000 statement discussing 
the claim, which did not address whether it was continuing as 
the appellant's representative.  On remand, the RO should 
clarify the identity of the appellant's representative, if 
any.  

When the appellant filed her claim, the law and regulations 
in effect required her to reopen her claim and then submit 
competent evidence of a well-grounded, or plausible, claim 
before VA had a duty to assist her in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Recently, though, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), eliminating the requirement of 
submitting evidence of a well-grounded claim and extensively 
revising VA's duty to assist the appellant in this claim.  It 
is not clear that further assistance by the VA to the 
appellant pursuant to this enactment would be unproductive.  
The case is REMANDED for the following development:

1.  The RO should take appropriate action 
to clarify the nature and identity of the 
appellant's representative.  

2.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated her for PTSD 
that are not already of record, including 
any such individuals or treatment 
facilities associated with her 
incarcerations, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

3.  Additionally, the RO should ensure 
that the record is fully developed prior 
to adjudication in accordance with the 
revised obligations set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as well as the special 
developmental requirements inherent in 
PTSD claims involving allegations of 
personal assault.  See Patton v. West, 
12 Vet. App. 272 (1999); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14 
(Feb. 20. 1996).  See also YR v. West, 11 
Vet. App. 393 (1998) ( 5.14 is a 
substantive rule and the equivalent of a 
VA regulation).  All development 
attempted should be documented in the 
claims file and all applicable records 
obtained should be associated with the 
claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



